[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISMISS
The defendant Darien Planning and Zoning Commission by motion to dismiss filed September 10, 1999 moves to dismiss these two administrative appeals for the plaintiff's failure to pursue the cases with diligence.
In support of its motion the defendant notes:
(1) on January 8, 1999 the intervening co-defendant AvalonBay Communities, Inc. filed a Motion to Intervene and Request to Be Made a Party Defendant. This motion was granted on April 19, 1999 with an order to the plaintiffs to revise their complaint by May 3, 1999 and make service upon the co-defendant AvalonBay, no later than May 10, 1999. The revision to such complaint ordered by the Court and the service upon the co-defendant was not accomplished by plaintiff by May 10, 1999.
(2) On March 4, 1999 the defendant Planning  Zoning Commission filed a request to revise directed to the plaintiff's CT Page 1473 complaint in docket no. CV99-0493154S. The request to revise was heard by the Court on April 19, 1999 and was sustained with the Court requiring the plaintiffs to file a revised complaint no later than May 3, 1999. The plaintiff failed to file a revised complaint by such date.
(3) On April 29, 1999 the Court (McWeeny, J.) referred these cases to the Honorable Marshall Berger for pretrial and settlement proceedings at Judge Berger's chambers in Hartford. A settlement conference was initiated on June 17, 1999 and Judge Berger ordered the parties to reconvene the settlement conference on September 2, 1999. Plaintiffs failed to appear at the September 2, 1999 conference. Plaintiffs failure to appear was accompanied by a failure to communicate their intention not to appear at such conference to counsel for the defendant Planning and Zoning Commission or the co-defendant AvalonBay. Counsels for the Planning and Zoning Commission and AvalonBay, as well as the Director of Planning  Zoning of the Town of Darien, attended the September 2, 1999 conference in Hartford, Connecticut. The conference could not proceed in the absence of the plaintiffs.
For the reasons aforesaid, the Court grants the defendant's Motion to Dismiss in docket no. 0493154. Motion to Dismiss in docket no. 0494534 is denied. The plaintiffs may proceed in such action.
Robert F. McWeeny, Judge.